Citation Nr: 1509375	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-31 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD), status post coronary artery bypass grafting.

2.  Entitlement to an initial compensable rating prior to October 23, 2008, for scars, associated with CAD, status post coronary artery bypass grafting.

3.  Entitlement to a rating in excess of 20 percent from October 23, 2008 forward, for scars of the right thigh, right shoulder, left thigh, chest, and right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 23, 2010.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A September 2011 rating decision granted service connection for CAD, status post status post coronary artery bypass grafting, associated with herbicide exposure, and assigned a 10 percent evaluation effective November 18, 2005, the date the Veteran filed his claim for service connection for ischemic heart disease.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  That decision additionally granted service connection for an unspecified surgical scar associated with the coronary artery bypass grafting, assigning a noncompensable rating, also effective November 18, 2005.  See id.  

A second rating decision issued later that same month, in pertinent part, granted a TDIU effective August 23, 2010, the first date that the Veteran met the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  The RO additionally confirmed and continued the 10 percent rating assigned the right shoulder scar (effective since February 3, 1987), the 10 percent rating for the right thigh scar (effective since January 31, 2006), and the noncompensable rating assigned the left thigh scar (effective since February 6, 1968).  See September 28, 2011 Rating Decision.



Subsequently, in June 2012, the RO granted service connection for a scar on the right lower extremity, associated with the coronary artery bypass grafting, and assigned a noncompensable rating effective September 9, 2011, the date the RO determined that the Veteran filed a claim for this disability.  See 38 C.F.R. § 3.400(o).

In a September 2012 rating decision, the RO assigned a noncompensable evaluation for the Veteran's scars associated with the coronary artery bypass grafting, so his chest and right lower extremity scars, effective October 23, 2008.  See 38 C.F.R. § 4.118, DCs 7801-7805 (effective from August 30, 2002 to October 22, 2008); 73 Fed. Reg. 54708 (September 23, 2008) (amending the criteria concerning the evaluation of scars, effective October 23, 2008); 38 C.F.R. § 4.118, DCs 7800-05 (effective since October 23, 2008).  However, in that same decision, the RO determined that, based on the amended rating criteria allowing for the scars to be evaluated together, all of the Veteran's service-connected scars, so his right thigh, right shoulder, left thigh, chest, and right lower extremity scars, should be evaluated together and assigned a single 20 percent rating as of October 23, 2008.  See id.  

Accordingly, given the foregoing, the Board has recharacterized the scar issue on appeal as reflected on the title page.

The Board also notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted, the RO granted a TDIU effective as of August 23, 2010, the first date that the Veteran met the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a); but see 38 C.F.R. § 4.16(b) (providing for a TDIU on an extraschedular basis).  However, the evidence of record reflects that the Veteran has not worked since October 2005, and the Veteran has asserted that he was forced to stop working as a direct result of his heart condition.  See, e.g., June 2006 Sears Holdings Response to Request for Employment Verification (reporting that the Veteran's last day worked was October 14, 2005); November 2005 Claim (noting that his heart disorder precipitated his retirement and precluded continued employment).  See also 38 C.F.R. § 4.16.  In this regard, in Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  As the Veteran has asserted that he is unemployed due to his service-connected CAD, the Board has jurisdiction over this issue as part and parcel of the current appeal.  Therefore, in considering the initial rating issue on appeal, the Board finds that the issue of entitlement to a TDIU prior to August 23, 2010 has been raised as part and parcel of his original claim for service connection for CAD, and as such, the issues are as stated on the cover page.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's CAD is controlled by continuous medication and has resulted in fatigue, but has not been manifested by a workload of 7 METs or less, an ejection fraction of 50 percent or less, or cardiac hypertrophy or dilatation.

2.  Throughout the appellate period, the Veteran's scars of the right thigh, right shoulder, left thigh, chest, and right lower extremity have been stable, and four of the five scars, namely the right thigh, right shoulder, chest, and right lower extremity scars, have been have been painful on examination.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial evaluation in excess of 10 percent for CAD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7005 (2014).

2.  Effective November 18, 2005, the criteria are met for an initial rating of 10 percent, but no higher, for the chest scar, associated with CAD, status post coronary artery bypass grafting.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2008)

3.  Effective November 18, 2005, the criteria are met for an initial rating of 10 percent, but no higher, for the scar of the right lower extremity, associated with CAD, status post coronary artery bypass grafting.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

4.  Effective from October 23, 2008 forward, the criteria are met for a separate rating of 10 percent, but no higher, for the right shoulder scar.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

5.  Effective from October 23, 2008 forward, the criteria are met for a separate rating of 10 percent, but no higher, for the right thigh scar.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

6.  Throughout the entire appellate period, the criteria are not met for a compensable rating for the left thigh scar.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  

Initially, the Board notes that, because the matters at issue, namely the ratings of his CAD and associated scars of the chest and right lower extremity, concern the appeal of initial ratings, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  As to the issues of increased ratings for his right thigh, right shoulder, and left thigh scars, the Veteran did not specifically file an increased rating claim for these disabilities.  Rather, the RO treated his June 2011 application for a TDIU as a claim for an increased rating for all of his service-connected disabilities.  Nevertheless, letters dated in April 2010, May 2011, and October 2011 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, the record does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).



To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  

Here, the Board concludes that the duty to assist has also been met.  The totality of the Veteran's VA treatment records has been obtained, as have service treatment records (STRs), social security administration (SSA) records, VA examination reports, and private treatment records that he identified as potentially relevant.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wants to submit or have VA obtain.  See id.  

VA examinations of his scars were performed in January 2006, June 2011, and February 2012.  He was additionally provided a VA cardiac examination in May 2010.  The reports of these VA compensation examinations, especially when considered along with the other relevant evidence of record, provide the information needed to properly rate these service-connected disabilities for the entire period at issue.  Thus, additional examination of these disabilities is not needed, especially since there is no evidence indicating there has been a material change in the severity of his CAD or his scars since that last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  

Consequently, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and there is no prejudicial error with regards to VA's duties to notify and assist him with these claims.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


II.  Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the evaluation is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, as is the case here, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

A.  CAD, Status Post Coronary Artery Bypass Grafting

The Veteran claims entitlement to an initial rating greater than 10 percent for his CAD, status post coronary artery bypass grafting.  For the reasons that follow, the Board finds that entitlement to a rating in excess of 10 percent is not warranted.

The Veteran's CAD has been evaluated under Diagnostic Code (DC) 7005-7017.  See 38 C.F.R. § 4.104.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Both DC 7005 and DC 7017 relate to arteriosclerotic heart disease (coronary artery disease), while DC 7017 provides specifically for rating CAD following coronary bypass surgery.  38 C.F.R. § 4.104.



Under Diagnostic Codes 7005 and 7017, a 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating contemplates a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Finally, a 100 percent rating is warranted for three months following hospital admission for surgery coronary bypass surgery (Diagnostic Code 7017), and also for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.

One "MET" (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Board also notes that VA revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, to consist of those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  The revised regulation contains the following new provisions:  (1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by 

electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  Id. 

Here, the revised regulation regarding evaluation of the relevant cardiovascular disorders may be applied as of the October 6, 2006 effective date.  And though the Veteran has not yet received notice of these provisions, as explained below, they could not realistically result in any higher rating than that awarded for the relevant time frames; hence, the absence of such notice was merely harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993), 4 Vet. App. at 384 (if the Board addresses an issue not first considered by the RO, the Board must discuss whether this is prejudicial to the Veteran).  

Moreover, despite this revision, the specific criteria for rating CAD under DC 7005, and coronary bypass surgery under DC 7017, remained unchanged.  Rather, the changes were merely meant to clarify the use of the existing rating criteria.  67 Fed. Reg. 54394 (Aug. 22, 2002).  Given that the amendments were meant to clarify practices that were meant to apply to the existing criteria and thus did not result in changes to the pertinent rating criteria, the Board finds that the changes have no substantive effect on the claim for increase.



The Veteran's CAD was service connected effective November 18, 2005.  In February 2002, the Veteran underwent emergency triple coronary artery bypass grafting following a diagnosis of coronary artery disease.  See February 2002 University Hospital Discharge Summary.  He was prescribed daily aspirin.  Id.  On follow-up in March 2002, his overall ejection fraction was found to be 50 to 55 percent.  See March 2002 Report from Cardiovascular Associates of Augusta, P.A.  An echocardiogram revealed biatrial and right ventricular enlargement.  He was instructed to continue his aspirin regimen.  Id.  In January 2003, a Cardiolite stress test revealed no ischemic EKG changes.  Left ventricular function was normal, and his ejection fraction was measured at 63 percent.  A May 2005 Cardiolite stress report reflected the absence of any ischemic EKG changes.  Left ventricular function was normal, and his ejection fraction was measured at 60 percent.  

VA treatment records include a May 2006 stress test reflecting METs estimated to be 11.10.  See May 2006 VA Cardiology Diagnostic Study Consultation Report.  The Veteran was noted to have a good exercise capacity with no evidence of ischemia on echocardiogram.  Id.  On VA cardiac examination in May 2010, the Veteran was noted to be taking daily medication for his diagnosed CAD.  He reported significant fatigue after walking one mile.  A June 2010 VA Myocardial Perfusion Imaging report reflects that, on Cardiolite stress test, the Veteran achieved METs of 10.2.  The calculated left ventricular ejection fraction (LVEF) was greater than 70 percent.  Myocardial perfusion images demonstrated no evidence of myocardial scar or ischemia.  Further, the left ventricle was found to be of normal size with normal contractility.  See June 2010 VA Myocardial Perfusion Imaging Report.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 10 percent for the CAD at any time during the appellate period.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, 7017.  In this regard, at no point during the appellate period has the Veteran exhibited a workload of 7 METs or less, as would be required for a higher, 30 percent rating.  See, e.g., May 2006 VA Cardiology Diagnostic Study Consultation Report (reflecting METs estimated at 11.10); June 2010 VA Myocardial Perfusion 

Imaging report (showing METs of 10.2).  See also 38 C.F.R. § 4.104, DCs 7005, 7017.  Furthermore, there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; rather, VA echocardiogram studies performed during the appellate period have shown no evidence of cardiac enlargement.  See, e.g., June 2010 VA Myocardial Perfusion Imaging Report (finding the left ventricle to be of normal size with normal contractility).  Additionally, his CAD has not been shown to be productive of an ejection fraction of 50 percent or less.  See id.  (reflecting an LVEF "greater than 70%").  Neither does the evidence show any episodes of acute congestive heart failure or chronic congestive heart failure at any point during the time period on appeal.  See 38 C.F.R. § 4.104, DCs 7005, 7017.  Thus, the criteria for a rating higher than 10 percent for CAD under DCs 7005 or 7017 have not been met or approximated at any time during the period on appeal.  See id.  

As there is no evidence showing that the Veteran's CAD has approximated the criteria for a rating greater than 10 percent at any point during the time period on appeal, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 126.


B.  Scars

The Veteran seeks a higher rating for his service-connected scars of the right thigh, right shoulder, left thigh, chest, and right lower extremity.

Initially, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 and again in October 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim seeking service connection for residuals of his coronary bypass surgery in November 2005.  Therefore, only the version of the schedular criteria effective as of August 2002 is applicable for the period prior to October 23, 2008.  See id.; see also 38 C.F.R. § 4.118 (providing, in pertinent part, that an award based on the current criteria will in no case be effective before October 23, 2008); VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).

However, the Board may still apply the current rating criteria to the present claim as of October 23, 2008, if that would afford a higher rating from that date forward.  See 38 C.F.R. § 4.118 (providing in relevant part that a Veteran whose scar(s) were rated under the old criteria may request review under the current criteria, irrespective of whether the scar(s) worsened since the last review).  Conversely, although the current rating criteria may not be applied prior to its October 23, 2008 effective date, the Board is not precluded from applying the August 2002 version of the rating criteria to the period on or after the effective date of the current rating criteria if that version would afford a higher rating, since it was still in effect when this claim was submitted.  

The Veteran is currently service-connected for scars of the right thigh, right shoulder, left thigh, chest, and right lower extremity.  Since October 23, 2008, these scars have been rated together, as 20 percent disabling under 38 C.F.R. § 4.118, DC 7804.  Prior to that time, the Veteran was in receipt of separate ratings for his scars as follows: a 10 percent rating for his right shoulder scar under 38 C.F.R. § 4.118, DC 7804 (effective from February 3, 1987 to October 22, 2008); a 10 percent rating for his right thigh scar under 38 C.F.R. § 4.118, DC 7804 (effective from January 31, 2006 to October 22, 2008); a noncompensable (0 percent) rating for his left thigh scar under 38 C.F.R. § 4.118, DC 7805 (effective from February 6, 1968 to October 22, 2008); and a noncompensable rating for an unspecified scar associated with his coronary artery bypass surgery under 38 C.F.R. § 4.118, DC 7805 (effective from November 18, 2005 to October 22, 2008).  See also 38 C.F.R. § 3.951(b) (2014) (a disability which has been continuously rated at or above any evaluation of disability for 20 or more years . . . will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud).  


Under the rating criteria for skin disorders in effect from August 30, 2002 through October 22, 2008, Diagnostic Code 7804 provided a 10 percent rating for superficial scars that were painful on examination.  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  Other possible codes for rating scarring included Diagnostic Code 7801, which assigned a 10 percent rating for scars, other than the head, face, or neck, that were deep or that caused limited motion.  See id., DC 7801, Note (1) (A deep scar is one associated with underlying soft tissue damage.).  Also, under Diagnostic Code 7802, superficial scars that did not cause limited motion and that cover an area or areas of 144 square inches (929 sq. cm.) or greater, were rated as 10 percent disabling.  Additionally, under Diagnostic Code 7803, superficial unstable scars were rated as 10 percent disabling.  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  Finally, under Diagnostic Code 7805, "other scars" were rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).  

Under the revised criteria, effective October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2014).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  Id. at Note (3).  See also 38 C.F.R. § 4.118, DC 7805 (2014) (providing that any disabling effects of scars rated under Diagnostic Codes 7800 (pertaining to scars of the head, face, or neck), 7801 (pertaining to deep and nonlinear scars), 7802 (pertaining to superficial and nonlinear scars), and 7804 (pertaining to scars that are unstable or painful) that are not considered in the rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code).  


After a careful review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that, for the entire appellate period, the Veteran is entitled to four separate 10 percent ratings under Diagnostic Code 7804 as in effect prior to October 23, 2008, for superficial scars of the right thigh, right shoulder, chest, and right lower extremity that are painful on examination.  See 38 C.F.R. § 4.118, DC 7804 (2008).  As to his left thigh scar, the noncompensable (0 percent) evaluation remains in effect for the entire appellate period.  See 38 C.F.R. § 4.31 (2014) (In every instance where the schedule does not provide for a 0 percent rating, such an evaluation will be assigned when the requirements for a compensable evaluation are not met.); 38 C.F.R. § 4.118, DC 7804 (2008).  

The Veteran's scars have been evaluated on VA skin examinations performed in January 2006, June 2011, and February 2012.  On VA examination in January 2006, he was found to have a linear, superficial, and stable scar on his right shoulder measuring 10 cm long by 2 mm wide that was tender to palpitation.  He also had a tender, linear, superficial, and stable scar on his right hip (thigh) measuring 9.5 cm long by 2 mm wide.  His left thigh scar, which measured 2 cm long by 2 mm wide, was found to be stable, without any residual effect or manifestation.  See also February 2006 VA Compensation and Pension Examination Addendum (noting that the "residual scars of the right [shoulder] and right [thigh] . . . have residual tenderness but are otherwise stable," and finding the left thigh scar to be "stable at this time with no residual effect"). 

On VA examination in June 2011, the Veteran reported that his right shoulder and right thigh scars were occasionally painful and tender but did not otherwise interfere with his ability to function.  The examiner found the right shoulder scar to be "hypopigmented, slightly depressed, not tender, not indurated, [and] not fixed."  The scar was 6 cm long and 2 mm wide.  The right thigh scar measured 10 cm long and 2 mm wide and was "hypopigmented, non-tender, not indurated, not fixed . . . [and] flat."  The examiner additionally noted that the left thigh scar, which measured 1.5 cm long and 5 mm wide, was asymptomatic.  



In February 2012, a VA skin examination was performed concerning the residual scars from his coronary artery bypass grafting, which found residual scarring present on "the right lower extremity and the mid chest."  The examiner noted pain and tenderness to palpitation at both surgical sites, however, there was no instability, inflammation, edema, keloid formation, induration or inflexibility of the skin, limitation of motion, joint involvement, ulceration, exfoliation, crusting, disfigurement, or inflexibility associated with either affected area.  On the mid-chest, the examiner noted the presence of a tender, linear surgical scar measuring 24 cm long by 1.5 cm wide.  As to the right lower extremity, the examiner found the scar to be linear, measuring 8 cm long by 1.5 cm wide, and stable.  

Accordingly, based on the foregoing, the Board finds that, for the entire appellate period, the Veteran is entitled to separate 10 percent ratings for the chest and right lower extremity scars under Diagnostic Code 7804 as in effect prior to October 23, 2008, for scars that are superficial and painful on examination.  See 38 C.F.R. § 4.118, DC 7804 (2008).  These ratings are in addition to the 10 percent ratings assigned his right shoulder and right thigh scars under DC 7804 and the noncompensable rating assigned his left thigh scar under DC 7805.  See 38 C.F.R. § 4.118 (2008).  See also 38 C.F.R. § 3.951 (regarding the protection of ratings in effect form 20 or more years).

Further, there is no evidence of record reflecting that the Veteran's service-connected scars have, at any point during the appellate period, been productive of symptomatology warranting a higher rating under any other diagnostic code.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7805 (effective from August 30, 2002 to October 22, 2008); 38 C.F.R. § 4.118, DCs 7801, 7802, 7805 (effective since October 23, 2008).  In this regard, there is no evidence reflecting instability, adherence to underlying tissue, joint involvement, limitation of motion, affected areas of 144 square inches or greater, or functional limitation attributable to or caused by his right thigh, right shoulder, left thigh, chest, or right lower extremity scars.  See id.




The Board notes that, as previously mentioned, the RO granted a single rating of 20 percent for all of the Veteran's five scars, four of which were painful, effective October 23, 2008.  See September 2012 Rating Decision (determining that, based on the amended rating criteria allowing for the scars to be evaluated together, all of the Veteran's service-connected scars, so his right thigh, right shoulder, left thigh, chest, and right lower extremity scars, should be evaluated together and assigned a single 20 percent rating as of October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800-05 (2014).  However, as the Board has granted separate disability ratings of 10 percent for the chest and right lower extremity scars, in addition to the two 10 percent ratings already in effect for his right shoulder and right thigh scars, these four separate 10 percent disability ratings are more beneficial to the Veteran, as the separate disability ratings combined are greater than the single 20 percent disability rating under the revised DC 7804 for three or four scars that are unstable or painful.  See 38 C.F.R. § 4.25.  See also 38 C.F.R. § 4.118, DCs 7801-7805 (effective from August 30, 2002 to October 22, 2008); 73 Fed. Reg. 54708 (September 23, 2008) (amending the criteria concerning the evaluation of scars, effective October 23, 2008); 38 C.F.R. § 4.118, DCs 7800-05 (effective since October 23, 2008).  

Thus, to summarize, the Veteran's five service-connected scars are evaluated as follows: a 10 percent rating, but no higher for the right thigh scar; a 10 percent rating, but no higher, for the right shoulder scar; a 10 percent rating, but no higher, for the chest scar, associated with CAD, status post coronary artery bypass grafting; a 10 percent rating, but no higher, for the scar of the right lower extremity, associated with CAD, status post coronary artery bypass grafting; and a noncompensable evaluation for a left thigh scar.  Each of these separate ratings is effective for the entire appellate period.  See Fenderson, 12 Vet. App. at 126.




III.  Extraschedular Consideration

With regard to extraschedular consideration, there is no evidence that the Veteran's CAD or scars are manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The symptoms of his CAD, including fatigue, impairment of cardiac workload (METs), and reduced ventricular ejection fraction, are contemplated by, and indeed directly addressed by section 4.100 of the regulations, as well as DCs 7005 and 7017.  See 38 C.F.R. §§ 4.100, 4.104.  Similarly, the symptoms of his scars, including pain and tenderness, are directly addressed by the ratings schedule, specifically by section 4.118 of the regulations, as well as DCs 7804 and 7805.  See 38 C.F.R. § 4.118, DCs 7804, 7805 (2008).  There are no symptoms attributable to his service-connected CAD or his service-connected scars that are left uncompensated or unaccounted for by the assignment of schedular ratings.  A comparison of these disabilities with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  There is no indication that the symptoms and clinical findings pertaining to his CAD and/or his scars are otherwise exceptional or unusual for these type of disabilities or that they are not adequately compensated by the ratings already assigned, as discussed above.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of 
an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).

ORDER

Entitlement to an initial rating in excess of 10 percent for coronary artery disease is denied.

Entitlement to an initial rating of 10 percent, but no higher, for the chest scar, associated with CAD, status post coronary artery bypass grafting, is granted, effective November 18, 2005, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to an initial rating of 10 percent, but no higher, for the scar of the right lower extremity, associated with CAD, status post coronary artery bypass grafting, is granted, effective November 18, 2005, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to a separate rating of 10 percent, but no higher, for the right thigh scar, is granted, effective from October 23, 2008 forward, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to a separate rating of 10 percent, but no higher, for the right shoulder scar, is granted, effective from October 23, 2008 forward, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to a compensable rating for a left thigh scar is denied.



REMAND

Unfortunately, additional development is necessary in order to fully and fairly adjudicate the Veteran's claim of entitlement to a TDIU prior to August 23, 2010. 

In this regard, as noted in the introduction above, a request for a TDIU was raised during the appeal of the increased rating for his coronary artery disease, and it is part of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447, 454 (2009).  Specifically, in a statement accompanying his November 2005 claim, the Veteran asserted that his heart disorder precipitated his retirement and precluded continued employment.  See also June 2006 Sears Holdings Response to Request for Employment Verification (reporting that the Veteran's last day worked was October 14, 2005).  This assertion reasonably raises the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

As noted, in September 2011, the RO granted a TDIU effective as of August 23, 2010, the first date that the Veteran met the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a) (providing that a schedular TDIU may be assigned where the is only one service-connected disability rated as 60 percent or more disabling, or where there are two or more disabilities with at least one disability rated at 40 percent or more disabling and sufficient additional service-connected disability to bring the combined rating to 70 percent or more).  


Prior to August 23, 2010, service connection was in effect for arthritis of the right shoulder (rated as noncompensable effective from February 6, 1968 to January 30, 2006, and as 10 percent disabling from January 31, 2006, forward); CAD, status post coronary artery bypass grafting (rated as 10 percent disabling effective from November 18, 2005, forward); right thigh scar (rated as 10 percent disabling effective from January 31, 2006, forward); right shoulder scar (rated as 10 percent disabling effective from February 3, 1987 forward); chest scar, associated with CAD, status post coronary artery bypass grafting (rated as 10 percent disabling effective from November 18, 2005, forward); scar of the right lower extremity, associated with CAD, status post coronary artery bypass grafting (rated as 10 percent disabling effective from November 18, 2005, forward); and left thigh scar (rated as noncompensable effective from February 6, 1968, forward).  Thus, his combined evaluation prior to August 23, 2010 failed to reach the requisite level required under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25 (Combined ratings table).  

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

There is probative evidence of record showing that, when the Veteran's employment history and educational and vocational attainment are taken into account, his service-connected disabilities may render him unable to secure or maintain a substantially gainful occupation.  Specifically, the evidence shows that the Veteran discontinued employment as a retail sales merchandising and fixtures manager in October 2005 due to his health problems and their effect on his ability to perform his job.  See November 2005 Statement Accompanying Claim (maintaining that the residuals of his coronary artery bypass grafting forced him to leave his job because he was no longer able to perform the physical requirements of his job and because of associated stress).  Moreover, there is medical evidence suggesting that his service connected scars and shoulder disability, taken together, preclude both physical labor and sedentary employment.  See June 2011 VA Compensation and Pension Examination Note ("[I]t is the opinion of the undersigned that the [service-connected] right shoulder residuals would preclude physical labor and the . . . [service-connected] scar residuals would preclude sedentary labor due to the distractibility associated symptoms.  Hence the [service-connected] conditions would preclude physical and sedentary work.").  

Given the evidence suggesting that the Veteran may have been be unable to obtain or maintain substantially gainful activity due to his service-connected disabilities in view of his work history and educational and vocational background for the period prior to August 23, 2010, the RO should refer the issue of entitlement to TDIU during that period to the Director of the Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

In this regard, the Board also finds that an addendum VA opinion is required as to the Veteran's ability to work during the period from October 14, 2005 (his last day of employment), to August 22, 2010, in view of the fact that the examination reports and opinions adduced during that period did explicitly address the Veteran's level of education, prior work experience, or training, and did not take into consideration the combined effect of his service connected disabilities on his ability to obtain or maintain substantially gainful activity.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 4.18, 4.19.  But see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).


Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file and a copy of this REMAND to an appropriate VA examiner (if possible, a vocational rehabilitation specialist) to determine the limitations imposed by the Veteran's service-connected disabilities in the aggregate (arthritis of the right shoulder; CAD, status post coronary artery bypass grafting; right thigh scar; right shoulder scar; chest scar, associated with CAD, status post coronary artery bypass grafting; scar of the right lower extremity, associated with CAD, status post coronary artery bypass grafting; and left thigh scar), particularly with respect to his ability to obtain and retain employment with consideration of his level of education, prior work experience, and/or prior training, during the period prior to August 22, 2010. 

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

2.  Then, refer the issue of whether the Veteran is entitled to TDIU on an extraschedular basis prior to August 23, 2010 to the Director of the Compensation and Pension Service.  The claims file and a copy of this REMAND must be provided. 

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the issue of entitlement to TDIU on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


